Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5, 10-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Application Publication 20180267920), in view of  Ke (US Patent Application Publication 2008/0005549).


For claims 1 and 11, Lin teaches the following limitations: A system comprising: an electrically erasable programmable read-only memory (EEPROM) storing a minor BIOS image (BootBlock is the minor BIOS image stored in flash ROM ([0020]; flash is a EEPROM); a system memory ([0046] mentions about system memory); a central processing unit (Fig 3), the central processing unit coupled to the EEPROM and the system memory (Fig 3; Fig 2 and [0014]; [0038])), the central processing unit operable to execute code from the minor BIOS image to initialize the system memory during a start-up process of the system ([0027] mentions that CPU executes ; and a controller (BMC in Fig 2; [0049]; [0019]) loading code from a major BIOS image stored at a remote site to the system memory (the main boot file is stored in eMMC chip [0019] and [0042], [0049]; eMMC chip is remotely located within expansion component as shown in Fig 2; About the limitation “major BIOS stored at a remote site”, Lin stores major BIOS in eMMC chip that is coupled to BMC and therefore can be considered remote with respect to CPU, EEPROM and memory) in response to the successful completion of the execution of the entire code from the minor BIOS image (Fig 4; [0037]-[0039]) , wherein the central processing unit executes the code from the major BIOS image loaded in the system memory ([0038]; [0046] mentions that main BIOS is copied to system memory) to boot an operating system (loading OS is part of UEFI boot; [0003]).

Lin does not explicitly mention the following limitations: 
a central processing unit including a cache 
the central processing unit operable to execute code from the minor BIOS image on the cache 

Ke mentions the following limitations: 
a central processing unit including a cache ([0005])
the central processing unit operable to execute code from the minor BIOS image on the cache to initialize the system memory (([0004])
wherein the central processing unit executes the code from the major BIOS image to boot an operating system ([0011] and [0028]). 

It would have been obvious to one ordinary skill in the art before the effective filing date to combine the teachings of Lin and Ke so that the minor BIOS is loaded from flash ROM to CPU cache directly and the major BIOS code can be loaded to system memory to boot the operating system so that the bIOS execution can be made faster ([0005]; Ke). Pant mentions loading code from flash to initialize hardware components ([0004]). Therefore, Lin teaches loading boot code first before the system memory is initialized. This can be provided with direct loading of BIOS code to CPU cache as taugh in Ke. Since OS loader is necessary to load OS, the loader code (major BIOS code) need to be executed to load OS, which can be executed from system memory (Ke; Fig 1). 

For claims 2, 12 and  4, 14, BMC is the controller (Fig 2; Lin). 

For claims 3 and 13, Cited art does not explicitly mention selecting from plural BIOS image. Examiner takes official notice that storing plural BIOS images is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to store plural BIOS images in the central repository so that server can provide different copies based on client needs. 

For  claims 5 and 15, the bus shown in Fig 2 in Lin to connect the eMMC chip is a network. 

. 

4.	Claims 6-9, 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Application Publication 20180267920), in view of  Ke (US Patent Application Publication 2008/0005549), further in view of Pant et al (US Patent Application Publication 2020/0348946). 

For claims 6 and 16, Lin in view of Ke does not teach plural modes when caommunication is not established. Fig 3, Pant shows when communication is not established, one of plurality of modes is taken (240 to 290 or 260 to 290) (pant). It would have been obvious for one ordinary skill in the art before the effective filing date to provide one of plural modes when communication is not established, since that provides alternative solution. 

 For claims 7 and 17, cited art does not teach loading code by CPU from DXE/BDS area when communication not established. However, the BIOS code from firmware can boot to OS (Pant; 390 in Fig 4). Therefore, the minor BIOS code has the boot device selection capability (or area). It would have been obvious for one ordinary skill in the art before the effective filing date to load code from DXE/BDS so as to complete booting to make the system functional. 

For claims 8 and 18, Lin teaches UEFI ([0003]), which typically has PEI and security. For further clarification, Pant teaches the minor BIOS image is stored in NV ROM ([0045], 

For claims 9 and 19, Lin or Ke does not explicitly mention about device selection. Pant [0049] mentions that 176 has boot loader files. Therefore, major BIOS code has boot device selection area. It would have been obvious for one ordinary skill in the art before the effective filing date to provide boot device selection in major BIOS, since that is an option to select the boot device to load OS in the system. . 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Official notice not argued by the applicant is considered admitted art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186